Title: To John Adams from Isaac Gomez, 28 March 1820
From: Gomez, Isaac
To: Adams, John


				
					Dr. Sir,
					New York March 28th. 1820
				
				Pardon the liberty I take in addressing You a Gentn. with whome I have not the honour of a Personal acquaintance, but knowing the high rank you bear in the Literary World has induced me to request Your polite acceptance of a work I have just published under the title of “Selections of a Father for the use of his Children, which have the goodness to give a reading, & Sir shall fell highly gratified to be favd with your oppinion of the same, and the more so should such oppinion meet my wishes having formed & published the work for the purpose of giving support to my amiable family a matter in my mind of the highest importance to me as a Husband & Parent, therefore Your recommendation my Dr. Sir (should my work merit it) would add greatly to my Interest in this affair.With wishing prosperity & life to you Sir that You may continue to see & receive the blessings of  our Dr. Country for which you have done so much / I have the honour to be / with due respect / Dr. Sir / Your friend & very hum. servt.
				
					Isaac Gomez Junr
				
				